MEMORANDUM **
Arizona state prisoner Loretta Greer appeals pro se from the district court’s judgment dismissing her 42 U.S.C. § 1983 as a sanction for misrepresentations in her complaint and her application to proceed in forma pauperis. We have jurisdiction under 28 U.S.C. § 1291. We review for abuse of discretion a dismissal pursuant to the district court’s inherent power, Leon v. IDX Sys. Corp., 464 F.3d 951, 958 (9th Cir.2006), and we affirm.
The district court did not abuse its discretion in dismissing Greer’s action, because she failed to adequately explain misrepresentations, made under penalty of perjury, about her previous litigation history. See id. at 961 (“We do not disturb the district court’s choice of sanction unless we have a definite and firm conviction that the district court committed a clear error of judgment ... ”) (internal citations and quotations omitted); see also Anheuser-Busch, Inc. v. Natural Beverage Distribs., 69 F.3d 337, 348 (9th Cir.1995) (district court’s credibility determinations are entitled to special deference).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.